In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-21-00229-CR
                              __________________

                   MARCUS NEAL MEADOWS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

 ________________________________________________________________

                On Appeal from the 435th District Court
                     Montgomery County, Texas
                   Trial Cause No. 19-08-10586-CR
__________________________________________________________________

                         MEMORANDUM OPINION

      A grand jury indicted Appellant Marcus Neal Meadows (“Appellant” or

“Meadows”) for evading arrest or detention with a vehicle, and the indictment also

alleged that during the commission of the offense or immediate flight therefrom

Meadows used or exhibited a deadly weapon, namely a vehicle. See Tex. Penal Code

Ann. § 38.04(b)(2). The State provided Meadows with notice of its intent to enhance

punishment based on two enhancement paragraphs. Meadows elected to have a jury

determine the special issue of whether he used or exhibited a vehicle as a deadly

                                        1
weapon, and Meadows elected to have the jury assess punishment. In the jury’s

presence, Meadows pleaded guilty to the offense of evading arrest or detention with

a motor vehicle and pleaded “true” to the two enhancements for felony convictions.

After hearing evidence on the special issue at the punishment phase of the trial, the

jury found Meadows guilty and found the enhancements to be true, the jury found

that Meadows used or exhibited a deadly weapon, and the trial court accepted the

verdict. The jury assessed punishment at forty-five years of confinement. Meadows

filed a notice of appeal.

      On appeal, Appellant’s court-appointed attorney filed a brief stating that he

has reviewed the case and, based on his professional evaluation of the record and

applicable law, there are no arguable grounds for reversal. See Anders v. California,

386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We

granted extensions of time for Meadows to file a pro se brief, and we received no

response from Meadows.

      Upon receiving an Anders brief, this Court must conduct a full examination

of the record of all the proceedings to determine whether the appeal is wholly

frivolous. Penson v. Ohio, 488 U.S. 75, 80 (1988) (citing Anders, 386 U.S. at 744).

We have reviewed the entire record and counsel’s brief, and we have found nothing

that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 827-

28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

                                         2
opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirements of Texas

Rule of Appellate Procedure 47.1.”) Therefore, we find it unnecessary to order

appointment of new counsel to re-brief the appeal. Cf. Stafford v. State, 813 S.W.2d

503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s judgment.1

      AFFIRMED.



                                                    _________________________
                                                        LEANNE JOHNSON
                                                              Justice

Submitted on July 6, 2022
Opinion Delivered July 13, 2022
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




      1
        Meadows may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         3